            8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 1 of 57 - Page ID # 1




             UNITED STATES DISTRICT COURT, DISTRICT OF NEBRASKA

                                              )
 GREEN PLAINS TRADE GROUP LLC,                )
 GREEN PLAINS INC., GREEN PLAINS              )    Case No.
 WOOD RIVER LLC, GREEN PLAINS ORD             )
 LLC, GREEN PLAINS ATKINSON LLC,              )
 GREEN PLAINS CENTRAL CITY LLC,               )    JURY TRIAL DEMANDED
 GREEN PLAINS YORK LLC, GREEN                 )
 PLAINS SHENANDOAH LLC, GREEN                 )
 PLAINS OTTER TAIL LLC, GREEN PLAINS          )
 FAIRMONT LLC, GREEN PLAINS                   )
 HEREFORD LLC, GREEN PLAINS MOUNT             )
 VERNON LLC, GREEN PLAINS MADISON             )
 LLC, GREEN PLAINS HOPEWELL LLC,              )
 GREEN PLAINS SUPERIOR LLC, GREEN             )
 PLAINS OBION LLC, GREEN PLAINS               )
 BLUFFTON LLC, individually and on behalf     )
 of all others similarly situated,            )
                                              ))
       Plaintiffs,                            )
                                              )
       v.                                     )
                                              )
 ARCHER DANIELS MIDLAND COMPANY,              )
                                              )
       Defendant.                             )
                                              )

                             CLASS ACTION COMPLAINT

 Adam J. Levitt                             Greg G. Gutzler
 John E. Tangren                            DICELLO LEVITT GUTZLER LLC
 Mark S. Hamill                             444 Madison Avenue, Fourth Floor
 DICELLO LEVITT GUTZLER LLC                 New York, New York 11022
 Ten North Dearborn Street, Sixth Floor     Tel.: (646) 933-1000
 Chicago, Illinois 60602                    ggutzler@dicellolevitt.com
 Tel.: (312) 214-7900
 alevitt@dicellolevitt.com                  David A. Domina (#11043NE)
 jtangren@dicellolevitt.com                 DOMINA LAW GROUP PC LLO
 mhamill@dicellolevitt.com                  2425 South 144th Street
                                            Omaha, Nebraska 68144
                                            Tel.: (402) 493-4100
                                            ddomina@dominalaw.com
Dated: July 14, 2020
             8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 2 of 57 - Page ID # 2




                                   SUMMARY OF THE CASE

        1.      Archer Daniel Midlands Company (“ADM”) is a major producer and seller of

ethanol in the Midwest and throughout the United States. Most relevant to this lawsuit, ADM

produces ethanol at multiple bioprocessing sites in the United States and sells ethanol into cash

markets, including a cash spot market at the Kinder Morgan Argo Terminal in Argo, Illinois (the

“Argo Terminal”). While being one of many cash spot markets, the Argo terminal is unique

because it serves as the price reference point for nearly all physical and financial ethanol

transactions across the world. As a producer and seller of ethanol, ADM should want pricing

mechanisms that reflect actual market prices at the Argo Terminal and any other locations they

sell ethanol.

        2.      During the relevant time period from November 2017 to present (the “relevant time

period”), ADM routinely acquired financial derivative contracts that went up in value if the price

for ethanol at the Argo Terminal went down.

        3.      As a physical producer of ethanol, ADM should want stable or rising prices so that

its physical sales would earn a profit. However, because of the disproportionate size of its

derivative financial position, ADM manipulated prices to fall so that its financial derivatives would

earn a profit. Instead, ADM sacrificed its profits on physical sales in order to leverage even larger

profits on its derivatives contracts.

        4.      To succeed, ADM needed to execute a three-step strategy. First, ADM needed to

ensure that physical prices at the Argo Terminal would decline (i.e., to depress prices), which

ADM did by: (i) flooding the Argo Terminal with ethanol, and (ii) hurriedly lowering offers or

accepting low priced bids as the dominant seller in the MOC pricing window (the window that

controls much of the pricing for the physical ethanol market, to be described in greater detail

below), rather than asking or waiting for a higher price. Secondly, by selling on average one


                                                 2
            8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 3 of 57 - Page ID # 3




million gallons of ethanol daily in the MOC window, ADM was able to adversely impact the

pricing of over 32 million gallons of physical ethanol produced industry-wide per day. Finally,

ADM needed to gain enough leverage to turn its own physical ethanol losses at the Argo Terminal

(and associated losses on its plant production), into financial wins at NYMEX and CBOT, which

it did by acquiring short-sided speculative derivative contracts at an unprecedented scale and then

targeting the terminal and pricing mechanism used to determine the price of those derivative

contracts. ADM’s foregoing manipulation of the derivative contracts market is illegal; it is

forbidden by the Commodities Exchange Act (“CEA”).

       5.      In executing its strategy beginning in November 2017, ADM was a buyer in the

MOC window only once for 210,000 gallons, but was a seller at all other times for a total of

approximately 821 million gallons – a sea change from their pre-November 2017 trading behavior

in which ADM was consistently a buyer. While selling in the MOC window, ADM was

simultaneously purchasing physical gallons with the Argo terminal at prices above which it was

selling in the window, which is completely uneconomic behavior for an ethanol producer that

would be seeking to maximize the sell price of its physical sales.

       6.      ADM used its size, proximity, and relationships to exploit and overwhelm the Argo

terminal and force a desired, self-serving pricing outcome upon other financial and physical market

participants. The uneconomic nature of ADM’s trading behavior left other participants in the dark

about ADM’s strategy, and even those participants who understood it could not take on the

enormous risk required to defend themselves through their own derivatives positions.

       7.      ADM put ill-gotten money into its own pockets by its strategy of making

uneconomic decisions that were not correlated to the actual price of ethanol in order to support its

speculative financial positions. But ADM also knew that it would take hard-earned money out of




                                                 3
             8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 4 of 57 - Page ID # 4




the pockets of other ethanol producers by depressing prices at the Argo Terminal, hurting the

producers and imposing downstream pain on corn farmers and cooperatives.

        8.      While the Argo Terminal is a critical point for ethanol price discovery, most

physical ethanol sales and deliveries in the United States are made outside of the Argo Terminal,

including sales contracts that are priced based on the Argo Terminal MOC window pricing

mechanism. However, these physical ethanol sales are overwhelmingly tied to sales contracts that

are priced based on the Argo Terminal pricing. Thus, as ADM knew when it developed and

executed the illegal and unconscionable strategy (which it continues to do), ADM’s downward

manipulation of prices at the Argo Terminal inevitably reduced the prices that ethanol producers

received for sales under those contracts. ADM’s foregoing targeting of producers in the

performance of their ethanol sales contracts is unlawful tortious interference with contractual

relations.

        9.      Thus, ADM harmed producers and traders through its manipulation of ethanol

prices, depriving them of the benefits of a fair market, and also harmed producers through its

tortious interference of lowering the Argo Terminal-based price index which it knew producers

use as the pricing mechanism for their sales contracts, depriving producers of the benefits of

contracting/pricing free from tortious interference.

                                            PARTIES

        10.     In this complaint, Plaintiffs are collectively referred to as “Green Plains.” Green

Plains is one of the largest sellers of ethanol, with annual production and sales of over one billion

gallons of ethanol.

        11.     Green Plains Inc. (“GPRE”) is an Iowa corporation with its principal place of

business in Omaha, Nebraska that owns fifteen single-member bioprocessing LLCs. GPRE also




                                                 4
          8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 5 of 57 - Page ID # 5




owned the single-member bioprocessing LLC Green Plains Holdings II LLC for certain parts of

the relevant time period; it has since dissolved and distributed the proceeds to GPRE.

       12.     Green Plains Trade Group LLC (“Green Plains Trade”) is a Delaware limited

liability company and subsidiary of GPRE, with its principal place of business in Omaha,

Nebraska. Pursuant to marketing agreements with the Green Plains single-member bioprocessing

LLCs, Green Plains Trade markets and sells ethanol to outside third parties on behalf of Green

Plains’ single-member bioprocessing LLCs.

       13.     Green Plains Wood River LLC is a Delaware limited liability company and

subsidiary of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Wood

River LLC operates a bioprocessing plant in Wood River, Nebraska that produces ethanol for sale

via its marketing agreement with Green Plains Trade.

       14.     Green Plains Ord LLC is a Delaware limited liability company and subsidiary of

GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Ord LLC operates a

bioprocessing plant in Ord, Nebraska that produces ethanol for sale via its marketing agreement

with Green Plains Trade.

       15.     Green Plains Atkinson LLC is a Delaware limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Atkinson LLC

operates a bioprocessing plant in Atkinson, Nebraska that produces ethanol for sale via its

marketing agreement with Green Plains Trade.

       16.     Green Plains Central City LLC is a Delaware limited liability company and

subsidiary of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Central

City LLC operates a bioprocessing plant in Central City, Nebraska that produces ethanol for sale

via its marketing agreement with Green Plains Trade.




                                                5
          8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 6 of 57 - Page ID # 6




       17.     Green Plains York LLC is a Delaware limited liability company and subsidiary of

GPRE, with its principal place of business in Omaha, Nebraska. Green Plains York LLC operates

a bioprocessing plant in York, Nebraska that produces ethanol for sale via its marketing agreement

with Green Plains Trade.

       18.     Green Plains Shenandoah LLC is a Delaware limited liability company and

subsidiary of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains

Shenandoah LLC operates a bioprocessing plant in Shenandoah, Iowa that produces ethanol for

sale via its marketing agreement with Green Plains Trade.

       19.     Green Plains Otter Tail LLC is a Delaware limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Otter Tail LLC

operates a bioprocessing plant in Fergus Falls, Minnesota that produces ethanol for sale via its

marketing agreement with Green Plains Trade.

       20.     Green Plains Fairmont LLC is a Delaware limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Fairmont LLC

operates a bioprocessing plant in Fairmont, Minnesota that produces ethanol for sale via its

marketing agreement with Green Plains Trade.

       21.     Green Plains Hereford LLC is a Delaware limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Hereford LLC

operates a bioprocessing plant in Hereford, Texas that produces ethanol for sale via its marketing

agreement with Green Plains Trade.

       22.     Green Plains Mount Vernon LLC is a Delaware limited liability company and

subsidiary of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Mount




                                                6
          8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 7 of 57 - Page ID # 7




Vernon LLC operates a bioprocessing plant in Mount Vernon, Indiana that produces ethanol for

sale via its marketing agreement with Green Plains Trade.

       23.     Green Plains Madison LLC is a Delaware limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Madison LLC

operates a bioprocessing plant in Madison, Illinois that produces ethanol for sale via its marketing

agreement with Green Plains Trade.

       24.     Green Plains Hopewell LLC is a Delaware limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Hopewell LLC

operated a bioprocessing plant in Hopewell, Virginia that produced ethanol for sale via its

marketing agreement with Green Plains Trade.

       25.     Green Plains Superior LLC is an Iowa limited liability company and subsidiary of

GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Superior LLC

operates a bioprocessing plant in Superior, Iowa that produces ethanol for sale via its marketing

agreement with Green Plains Trade.

       26.     Green Plains Obion LLC is a Tennessee limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Obion LLC

operates a bioprocessing plant in Obion, Tennessee that produces ethanol for sale via its marketing

agreement with Green Plains Trade.

       27.     Green Plains Bluffton LLC is an Indiana limited liability company and subsidiary

of GPRE, with its principal place of business in Omaha, Nebraska. Green Plains Bluffton LLC

operated a bioprocessing plant in Bluffton, Indiana that produced ethanol for sale via its marketing

agreement with Green Plains Trade through November 15, 2018.




                                                 7
             8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 8 of 57 - Page ID # 8




       28.      ADM is a corporation organized, created, and existing pursuant to the laws of the

state of Delaware with its global headquarters at 77 West Wacker Drive, Chicago, Illinois 60601.

                                 JURISDICTION AND VENUE

       29.      This Court has subject matter jurisdiction over this action under Section 22 of the

Commodity Exchange Act, 7 U.S.C. § 25, and under the Class Action Fairness Act of 2005, 28

U.S.C. § 1332(d), which explicitly provides for the original jurisdiction of the federal courts over

any class action where any member of the plaintiff class is a citizen of a state different from any

defendant, and where the matter in controversy exceeds $5,000,000, exclusive of interest and costs.

The total claims of class members here exceed $5,000,000 in the aggregate, exclusive of interest

and costs.

       30.      This Court has personal jurisdiction over ADM because, during the Relevant

Period, ADM transacted business in the State of Nebraska and had substantial contacts with the

State of Nebraska. In addition, ADM directed its conduct at, and had the intended effect of, causing

injury to persons residing in, located in, or doing business in the State of Nebraska.

       31.      Venue is proper in this District under 28 U.S.C. § 1391(b). ADM transacts business

and has agents in this District; a substantial part of the events giving rise to Green Plains’ claims

arose in this District; and a substantial portion of the affected interstate trade and commerce

described herein has been carried out in this District.

       32.      The activities of ADM were within the flow of, were intended to, and did have a

substantial effect on the interstate commerce of the United States, including in the markets for

financial derivatives based on ethanol and the market for ethanol itself.

                                  FACTUAL BACKGROUND

A.     The U.S. Ethanol Market

       33.      Ethanol is a renewable fuel made primarily from corn and other grains.


                                                  8
            8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 9 of 57 - Page ID # 9




       34.     The current domestic ethanol market was initially created by federal law and state

regulations that set renewable fuel requirements for transportation fuel. In particular, the Energy

Independence and Security Act of 2007 set Renewable Fuel Standards that increased the volume

of renewable fuel blended into gasoline. While federal law sets targets for renewable fuels, ethanol

is a competitive alternative to gasoline and gasoline components all over the world.

       35.     Renewable Fuel Standards require gasoline producers to buy a certain quantity of

renewable fuels (such as ethanol) each year to blend into gasoline used as transportation fuel.

Ethanol is the renewable fuel most used by obligated parties to meet this renewable fuel

requirement. Legal and regulatory requirements, along with alternative economics of high-quality

blending components, play a large role in the demand for ethanol by creating a class of “ethanol

consumers” consisting mostly of refineries, importers, blenders, and general gasoline resellers.

       36.     Buyers in the ethanol market can get their ethanol primarily in two ways. First, they

can buy ethanol directly from an ethanol producer, contracting to have the producer ship ethanol

straight to the buyer’s facilities for blending with gasoline that is then shipped to retail markets.

Second, they can choose to buy ethanol at terminals located throughout the country, where ethanol

producers ship and store large quantities of ethanol via railcar, tanker truck, or barge. Ethanol

stored at terminals is available for immediate, or “spot,” sale to buyers. At these terminals, ethanol

and gasoline can be blended onsite for ease of shipment to retail end users; alternatively, buyers

can transport the ethanol purchased at terminals back to their own facilities or refineries for

blending.

       37.     Terminals also serve as locations where other buyers who do not blend ethanol for

end use can acquire and ship it for resale elsewhere; prices can be lower as well. By doing so, such




                                                  9
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 10 of 57 - Page ID # 10




middlemen and resellers have an opportunity for market arbitrage. Terminals and markets

referenced in this complaint include New York Harbor, Gulf Coast and West Coast.

       38.       In addition to the locations mentioned above, another market that is referenced in

this complaint is Chicago Rule 11. “Rule 11” is a railroad term for switching lines at a set

destination. When a railcar is traded at Chicago Rule 11, it is handed off from one Class I railroad

to another, where the shipper pays freight from the plant to the Chicago interchange, and the buyer

pays it from the Chicago interchange beyond (to the destination). The Rule 11 seller will learn the

ultimate end-route destination when the buyer provides nominations, which occurs prior to

creating a bill of lading and releasing the loaded cars at origin to the railroad. Upon delivery of the

Rule 11 contract, the seller will be notified when the cars are constructively placed at destination,

then released empty to the railroad. The time that the car returns to the plant is estimated based on

its past velocity. Actual title transfers at Chicago, when the rail line interchange occurs.

       39.       The Rule 11 price is determined by an analysis of local plant values and destination

basis, plus freight from the plant to the Chicago Rule 11 interchange. Car cost and uncertainty of

delivery/end destination are not taken into account in pricing. In a normal market, to account for

the throughput, Rule 11 trades flat to a slight discount to ethanol trading out of the Kinder Morgan

Argo terminal.

       40.       Below is a diagram showing the general flow of ethanol production and distribution

in the U.S.




                                                  10
        8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 11 of 57 - Page ID # 11




Source: Alternative Fuels Data Ctr., U.S. Dep’t of Energy, Ethanol Production & Distribution,

https://afdc.energy.gov/fuels/ethanol_production.html (last visited September 4, 2019).

       41.    The Midwest is the epicenter of U.S. ethanol production, dwarfing every other

region. The U.S. Energy Information Administration reports that 176 of the 200 ethanol plants in

the U.S. (88%) are located in the Midwest, in a region defined as Petroleum Administration for

Defense District 2, or PADD 2.




                                               11
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 12 of 57 - Page ID # 12




       42.     Ethanol mills are concentrated in the Midwest and thus have higher capacities of

ethanol production in the Midwest than elsewhere in the U.S. As shown in the diagram below, of

the country’s nearly 16.3-billion-gallon annual production capacity, the Midwest region accounts

for more than 14.8 billion gallons (91%) of total production. Shipping ethanol out of the Midwest

for sale in other regions is therefore a routine part of the ethanol production business.




                                                 12
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 13 of 57 - Page ID # 13




       43.     ADM is one of the country’s largest producers of ethanol, operating eight mills (a

mix of dry and wet mills located in Nebraska, Iowa, Minnesota, and Illinois) capable of producing

a total of 1.69 billion gallons of ethanol, or approximately 10% of the U.S. annual ethanol

production of 16 billion gallons.

B.     The Argo Terminal and the Chicago Benchmark Price

       44.     The Kinder Morgan Argo Terminal in Argo, Illinois is a critical locus in the

Midwest price discovery in the broader U.S. ethanol market and is utilized at varying degrees for

transporting ethanol to meet demand. Accordingly, the Argo Terminal price for ethanol influences

the prices of ethanol sold at other terminals, as well as the prices that private parties negotiate in

non-terminal ethanol sales. Critically, to everyone from producers to consumers, the Argo

Terminal serves as the key indicator for the underlying value of ethanol as a commodity.

       45.     The Argo Terminal is one of the largest storage facilities of the approximately 1,200

ethanol terminals in the country and the largest in the critical PADD 2 region. It can handle

shipments by rail, truck, and barge. Because of this multimodal capability, the Argo Terminal

serves all segments of ethanol purchasers, from blenders and other end users to resellers and

middlemen. However, its capacity can be overwhelmed by a determined producer, which is how

ADM exploited the terminal to create the false appearance of oversupply of ethanol.


                                                 13
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 14 of 57 - Page ID # 14




       46.     In recognition of the key role the Argo Terminal plays in the U.S. ethanol market,

pricing services such as S&P Global Platts (“Platts”) and the Oil Price Information Service

(“OPIS”) provide benchmark price assessments that reflect the trading price of ethanol at the Argo

Terminal on a daily basis. Buyers and sellers of ethanol (whether at other terminals or in private

negotiated transactions) use these Argo Terminal price assessments to determine what the fair

market value of ethanol is at a given time nationwide. Market participants also use Platts and OPIS

data to study market trends and predict future movement in ethanol prices for purposes of strategic

planning, including hedging and speculation on ethanol derivatives.

       47.     One of the impactful price assessments compiled by Platts at the Argo Terminal is

the benchmark Chicago Ethanol (Terminal) price—what this complaint will refer to as the

“Chicago Benchmark Price.” The Chicago Benchmark Price is calculated every trading day during

the Market-on-Close (“MOC”) window from 1:00 p.m. to 1:30 p.m. C.T. and is based on Intertank

Transfer (“ITT”) transactions: ethanol sold from storage tanks and deliverable at the Argo

Terminal between 5 and 15 days forward from the date of sale. While the Platts assessment is

critical to many market participants, it is important to note that all assessments in Chicago become

co-dependent on establishing value, as they are tightly correlated and represent the same location

and similar timing.

       48.     Before each day’s MOC window, ethanol buyers post bid prices and ethanol sellers

post offer prices. Under normal trading practices, buyers and sellers adjust their bids and offers in

response to the prices proposed by their potential counterparties—motivated sellers will decrease

their offers to beat the offers of competing sellers, while motivated buyers will increase their bids

to beat those of competing buyers. Once there is a match between a buyer bid and a seller offer

during the MOC, a sale is consummated.




                                                 14
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 15 of 57 - Page ID # 15




       49.     When an ethanol seller agrees to sell ethanol at the posted bid price of a buyer, this

practice is known as “hitting the bid.” The buyer equivalent to hitting the bid is referred to as

“lifting the offer,” and occurs when an ethanol buyer agrees to pay the posted offer price quoted

by an ethanol seller.

       50.     This back-and-forth negotiation between ethanol buyers and sellers is crucial for

price discovery in the ethanol market and the calculation of the Chicago Benchmark Price. Without

it, the Platts price assessment would lack a strong, market-based foundation.

C.     Physical Ethanol Sales Are Tied to the Chicago Benchmark Price

       51.     As noted above, the Chicago Benchmark Price is a critical part of price discovery

for the broad market for physical sales of ethanol in the United States and overseas.

       52.     Green Plains, as well as many other ethanol producers, routinely enters into

contracts for the physical sale of ethanol in which the per-gallon price is set by reference to the

Chicago Benchmark Price plus or minus a small additional amount determined by location basis.

       53.     Buyers and sellers of ethanol rely on the Chicago Benchmark Price as a benchmark

for physical sales because they seek to transact at a price that reflects ethanol’s current and fair

market value. Ethanol market participants assume that the Chicago Benchmark Price is a fair and

accurate indication of ethanol’s current market value.

       54.     ADM’s manipulation of the Chicago Benchmark Price and its uneconomic, even

predatory, targeting of the Argo Terminal with unwanted supply, upset these market expectations

and caused physical ethanol sales tied to the Chicago Benchmark Price to close at a price that did

not reflect ethanol’s fair market value.

D.     Ethanol Derivatives Are Also Tied to the Chicago Benchmark Price

       55.     Notably, the Chicago Benchmark Price is also used to establish the value of and to

settle several important ethanol derivatives: (1) the Chicago Ethanol (Platts) Futures contract


                                                15
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 16 of 57 - Page ID # 16




(CME symbol: CU) traded on NYMEX (“CU”); (2) the Chicago Ethanol (Platts) Average Price

Option (CME symbol: CVR) traded on NYMEX; and (3) the CME’s Ethanol Futures Contract

(CME symbol: EH) traded on CBOT. The complaint refers to these futures and options contracts

collectively as the “Chicago Ethanol Derivatives.”

       56.     A futures contract is a derivative that allows market participants to offset or assume

the risk of a price change of an underlying commodity over time. Futures contracts detail the

quality and quantity of the underlying commodity (including the place of delivery if physically

settled) and are standardized to be identical for all participants to facilitate trading on futures

exchanges such as the CME. Given the standardization of the contract specifications, the only

contract variable is price, which market participants discover by bidding and offering (also known

as quoting) until a trade occurs. The fact that futures contracts are standardized and exchange-

traded makes these instruments indispensable as means of hedging and speculating by commodity

producers, consumers, traders, and investors.

       57.     A futures contract can be settled in one of two ways. A physically settled futures

contract is settled by physical delivery of the designated quantity of the underlying commodity at

a predetermined place on a fixed date (the expiration date) at the predetermined price. By contrast,

a cash settled futures contract results in a cash payment between the futures contract parties

reflecting the difference between the originally contracted price of the futures contract and the

final market price of the futures contract at the time of settlement. The value of a futures contract

fluctuates over time until the expiration date based on fluctuations in the price of the underlying

commodity.

       58.     An option contract is a type of financial derivative that gives the buyer the right—

but not the obligation as with a futures contract—to either buy or to sell a particular commodity at




                                                 16
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 17 of 57 - Page ID # 17




a predetermined price (“strike price”), on or before a specified date in the future (the “expiration

date”). A “put” or “put option” is a financial contract that gives the owner the right, but not the

obligation, to sell an agreed quantity of a particular commodity at the strike price, by or on the

expiration date. A “call” or “call option” is a financial contract that gives the owner the right, but

not the obligation, to buy an agreed quantity of a particular commodity at the strike price, by or on

the expiration date.

       59.     The value of an option contract also fluctuates over time until the expiration date

based on fluctuations in the price of the underlying commodity. That value, as well as the decision

to exercise the option, depends on whether it is “in-the-money” or “out-of-the-money.” An in-the-

money call option is one where the strike price is below the current price of the underlying asset.

An out-of-the-money call option is one where the strike price is above the current price of the

underlying asset. Whether an option is in or out-of-the-money depends on the relevant reference

price at the time of option settlement—the at-the-money price.

       60.     The Chicago Ethanol (Platts) Futures Contract (CME symbol: CU) is the most

liquid, or most highly traded, financial derivative tied to the Chicago Benchmark Price. The

Chicago Ethanol (Platts) Futures Contract has had an average monthly trading volume on the CME

in excess of 99,000 contracts between November 2017 and today.

       61.     Each Chicago Ethanol (Platts) Futures contract is traded on NYMEX, represents

42,000 gallons (or 1,000 barrels) of ethanol, and is valued as the size (42,000 gallons) multiplied

by the floating price quoted in increments of $0.0001, or one-hundredth of a cent, per gallon.

       62.     Thus, one Chicago Ethanol (Platts) Futures contract with a Chicago Benchmark

Price of $1.50 per gallon would be worth $63,000 (42,000 gallons times $1.50 per gallon); if that

price were to increase to $2.00 per gallon, the futures contract would be worth $84,000. In other




                                                 17
            8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 18 of 57 - Page ID # 18




words, any one cent change in the Chicago Benchmark Price results in a $420 change to the value

of each Chicago Ethanol (Platts) Futures contract.

       63.       The Chicago Ethanol (Platts) Futures contract is cash settled, meaning that the

contract parties pay each other based on the difference between the contract price and the

settlement price, and there is thus no requirement for physical delivery to satisfy the contract.

       64.       From November 1, 2017 through August 31, 2019, total volume in the Chicago

Ethanol (Platts) Futures contract as reported by CME was 2,180,005 contracts.

       65.       The CME also offers Chicago Ethanol (Platts) Average Price Options contracts

(CME symbol: CVR), which are financially settled, non-early exercisable options of the

underlying Chicago Ethanol (Platts) Futures contract, that are traded on NYMEX. Accordingly,

the value of Chicago Ethanol (Platts) Average Price Options is also directly related to the Chicago

Benchmark Price calculated by Platts at the Argo Terminal.

       66.       As the CME notes, for the Chicago Ethanol (Platts) Average Price Options, a “call

option represents the differential between the final settlement price of the underlying futures less

the strike price, or zero, whichever is greater, multiplied by 42,000 gallons. A put option represents

the differential between the strike price [less] the final settlement price of the underlying futures,

or zero, whichever is greater, multiplied by 42,000 gallons.”

       67.       From November 1, 2017 through August 31, 2019, CME reports that total volume

in Chicago Ethanol (Platts) Average Price Options was 182,506 contracts.

       68.       The CME also offers the CME’s Ethanol Futures Contract (CME symbol: EH). The

EH contract is a physically settled ethanol futures contract listed on CBOT, with each contract

representing 29,000 gallons of ethanol to be delivered in the contract month at the price of the

contract.




                                                 18
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 19 of 57 - Page ID # 19




       69.     While not settled directly to the Chicago Benchmark Price, the market price that

EH contracts trade at is heavily influenced by and highly correlated to the Chicago Benchmark

Price because traders incorporate changes in the Chicago Benchmark price into their bid and offer

prices on the contract, reflecting the Argo Terminal’s key role as the largest terminal in the

Midwest in price discovery across the United States ethanol market.

       70.     Thus, ADM’s downward manipulation of the Chicago Benchmark Price would

cause EH contracts to trade at artificial prices. This, in turn, would cause actual damages to traders

who traded in the EH contract and/or used the EH contract as a pricing mechanism.

       71.     From November 1, 2017 through August 31, 2019, CME reports that total volume

in the EH contract was 328,024 contracts.

E.     The Chicago Benchmark Price and Chicago Ethanol Derivatives Are Highly
       Susceptible to Manipulation

       72.     In developing the manipulation scheme, ADM recognized four key features of the

Chicago Benchmark Price and of Chicago Ethanol Derivatives that made them highly susceptible

to manipulation by ADM.

       73.     First, both the Chicago Benchmark Price and Chicago Ethanol Derivatives were

tied inextricably to trading activity at only one location: the Argo Terminal in Argo, Illinois. The

inbound and outbound supply capabilities of the Argo Terminal can be affected by strategically

timed ethanol deliveries by a market participant delivering a majority of the inbound volume to

the terminal during key pricing periods in significant sizes, as compared to the total volume traded

during the closing window each day.

       74.     ADM had five ethanol production facilities within 250 miles of the Argo Terminal.

Combined, these facilities had 1.237 billion gallons of total annual ethanol production capacity.

Most of these facilities were able to ship ethanol into the Argo Terminal via railcar, barge, and



                                                 19
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 20 of 57 - Page ID # 20




tanker truck. This meant that ADM, compared to its ethanol producer competitors, had a greater

ability to flood the Argo Terminal with ethanol and sell it at lower prices. As ADM’s trading has

illustrated, a large market participant can focus its efforts on the Argo Terminal and overload it

with supply and trading activity during the settlement window. Since the Chicago ethanol contract

is not physically settled, there is no meaningful convergence event to correct prices, which

contributes to the success of a long-term manipulation strategy.

        75.       For example, ADM’s apparent delivery of multiple barges of ethanol to the Argo

Terminal at or near the same time in 2018 has demonstrated that inbound and outbound supply at

the Argo Terminal can be choked off or at least significantly impacted by strategic deliveries of

product by barge. When this happens, the Argo Terminal no longer functions as a liquid and

efficient clearing point; instead, it can be exploited in order to influence prices in both the spot and

futures markets.

        76.       Several examples of techniques ADM used to exploit the Argo Terminal through

unnatural or uneconomic actions follow below.

              •   On November 28, 2018, ADM nominated eight barges of ethanol from New

                  Orleans to Argo. Argo barge freight rates from the Gulf are approximately

                  $.08/gallon, At the time, the New Orleans market was paying $1.35 for ethanol,

                  which means that the New Orleans buyer was willing to pay ADM the equivalent

                  of $1.27 ($1.35 less $.08). In contrast, buyers at Argo were willing to pay about

                  $1.17 at that time. Although the economic trade would be to barge gallons south to

                  New Orleans for a 10 cent premium market, ADM instead took gallons from a

                  premium New Orleans market to sell them at a discount at Argo.




                                                  20
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 21 of 57 - Page ID # 21




             •   Argo received an inbound train from ADM in the week following June 6, 2019. At

                 that time, Rule 11 was trading at a $.03 premium to Argo, and with throughput,

                 ADM was sending gallons into Argo at a $.05 detriment.

             •   On June 19, 2019, ADM was sending barges back into Argo at a $0.04 detriment

                 to Rule 11.

       77.       Second, the Chicago Benchmark Price is calculated based on bids, offers, and trades

occurring during a mere half-hour of daily trading at the Argo Terminal. Because of the MOC

window’s limited duration and trading volume, ADM could significantly influence the Chicago

Benchmark Price downward by concentrating its aggressive pricing and selling into just 30

minutes of a trading day. Moreover, ADM could exert this downward influence on the Chicago

Benchmark Price while limiting its losses to a comparatively small volume of physical ethanol

trades during the MOC window. Settlements can be influenced by physical volume on one side of

the market during the 30-minute closing window each day, and there is no meaningful convergence

event to correct aberrant pricing. ADM chose to ignore or limit activity in more discrete avenues

to sell ethanol in the Argo Terminal, avenues that were commonly used by ADM overtime.

       78.       Third, the prices and settlement values of Chicago Ethanol Derivatives and most

physical ethanol contracts, are tied to the Chicago Benchmark Price. Settlement of the Chicago

Ethanol (Platts) Future contract (the most actively traded ethanol derivative) is “based on the

arithmetic average of the high and low quotations from Platts for [the Chicago Benchmark Price]

for each business day that it is determined during the contract month,” and the value of Chicago

Ethanol (Platts) Average Price Options is in turn tied directly to the settlement price of Chicago

Ethanol (Platts) Future contracts. Trading prices for the physically settled EH contract are likewise

heavily influenced by and highly correlated to the key Chicago Benchmark Price. This meant that




                                                 21
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 22 of 57 - Page ID # 22




ADM’s actions during the MOC window at the Argo Terminal could directly influence the prices

and settlement values of physical ethanol contracts and Chicago Ethanol Derivatives.

       79.     Fourth, unique features of Chicago Ethanol Derivatives allowed ADM to take

outsized short positions, while also being able to have an outsized downward influence on the

Chicago Benchmark Price with a relatively small number of aggressively priced daily trades of

physical ethanol—thus enabling ADM to effectively manage and offset the losses associated with

those trades. The unique features of Chicago Ethanol Derivatives also incentivized ADM to

manipulate pricing and trading activity during the MOC on every trading day during a contract

month. This last component requires some elaboration.

       80.     The settlement format of the Chicago Ethanol (Platts) Futures contract makes it a

“diminishing balance contract” under CME Rules 559, 560, and 562, as interpreted by CME Group

Advisory RA1711-5 (August 11, 2017). “Diminishing balance contracts are specific futures

contracts whose front month position in any given contract month diminishes as the contract month

progresses toward expiration/month end for purposes of position limits…. Diminishing balance

contracts are typically those where the final settlement price is equal to the arithmetic average of

a determined reference price for each business day that it is determined during the contract

month.…”

       81.     Up to and including the February 2019 contract, the Chicago Ethanol (Platts)

Futures contract had a spot-month position limit of 1,000 (equivalent to 42,000,000 gallons of

ethanol). However, this spot-month position limit (in net futures equivalents) was only effective

at the close of trading three business days prior to the last day of trading of the contract. Until the

close of trading three business days prior to the last day of trading of the contract, there was no




                                                  22
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 23 of 57 - Page ID # 23




spot-month position limit—so long as a party was below the 1,000 contract limit by that time, the

party could take much larger positions in the contract earlier in the month.

       82.     For non-diminishing-balance contracts, this would mean that a party taking huge

positions early in the spot month would have to unwind/close those positions before the close of

trading three business days prior to the last day of that month’s contract trading. Taking such a

large position carries the risk that potential counterparties will learn of the need to get below a

position limit and use that information as leverage to secure a better price for them/worse price for

the party holding the large position.

       83.     In a diminishing balance contract, however, the manipulator can avoid this problem

(and perpetuate its manipulation of the market), as a trader’s number of futures positions vis-à-vis

the position limit decays by an amount equal to the party’s total futures position divided by the

number of trading days in that month. This reflects the amount of contracts the party holds that

were “locked in” by each day’s price, as each trading day’s price settlement has that proportional

impact on the final settlement value at the end of month.

       84.     The combination of the limits applying only to the last three days prior to the last

trading day in the spot month and the diminishing-balance leads to abuse. Because the average

open interest in the front-month of the Chicago ethanol contract is generally between 7,500-15,000

contracts, the diminishing-balance-basis calculation means that a market participant could hold (i)

up to 90% of the open interest (6,600/7,500) during all of the spot month and not violate the

exchange’s position limits, and (ii) 100% of the open interest in other months (and up until the last

three days of trading in the spot month). This limit is therefore not effective. Indeed, 6,600

contracts on a per-gallon basis is more than five times the size of the storage capacity at the Argo

Terminal (6,600,000 barrels vs. 1,200,000 barrels).




                                                 23
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 24 of 57 - Page ID # 24




       85.     Accountability levels are not linked to open interest and do not materially impact a

large market participant’s trading activity. The accountability level for the Chicago ethanol

contract—7,000 on an aggregate basis—is not tied to open interest. For example, if the open

interest in the second-month contract were 5,000 contracts, a market participant could hold the

entire open interest, and the exchange would not have to look into the position or the possibility

that it could be used for manipulation because it would fall below the 7,000-contract limit. Even

if the position exceeded the limit, there is no guarantee that the exchange would take any action to

address the situation.

       86.     Moreover, NYMEX recognizes several exceptions to the spot-month position limit,

including a bona-fide hedging exception, enabling a creative market participant with the goal of

manipulating prices through large futures positions to seek an exception that eliminates the limits

altogether. As elaborated below, the financial short position ADM has taken far outpaces its

monthly production and therefore cannot be considered a hedge.

       87.     ADM could exploit the diminishing balance nature of the Chicago Ethanol (Platts)

Futures contract, allowing ADM to take short positions in the spot month as large as 6,000-7,000

contracts, representing 50% or more of the open interest in the spot month (and 2-3 times ADM’s

total monthly ethanol production capacity). ADM could then let those large positions decay down

below applicable position limits as the month progressed.

       88.     Starting with the March 2019 contract, the CME changed the spot-month limit at

the close of trading three business days prior to the last day of trading to 500 (equivalent to

21,000,000 gallons of ethanol). CME has not, however, imposed any position limit for earlier in a

trading month, leaving ADM free to use the diminishing balance nature of the Chicago Ethanol

(Platts) Future contract to amass outsized short positions (albeit less outsized than before the




                                                24
           8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 25 of 57 - Page ID # 25




changes) in the spot month and let those positions decay downward below applicable position

limits.

          89.   The final take-away from all of these features is that ADM could sell a

comparatively small amount of ethanol at aggressive prices during the MOC window in order to

drive the Chicago Benchmark Price down, while at the same time holding and benefitting from

disproportionately larger short positions in Chicago Ethanol Derivatives. The lower prices ADM

received for physical ethanol during the MOC window were offset by gains on short derivatives

positions, particularly when repeated across all of the MOC windows within a month. And, if

market fundamentals outside of ADM’s control drove ethanol prices in the spot month upward,

ADM could still limit its losses on derivatives shorts via downward manipulation, while at the

same time offsetting derivatives losses through higher margins on sales of physical ethanol.

          90.   Here is a more concrete illustration of the math behind ADM’s incentive to

manipulate. The maximum number of ethanol deals ever sold during the daily half-hour MOC

window was 40 deals of 5,000 barrels of ethanol (on December 4, 2017), or the equivalent of just

200 Chicago Ethanol (Platts) Futures contracts (which each represent 1,000 barrels). During the

Relevant Period, ADM frequently had short positions in the spot month approaching or exceeding

7,000 Chicago Ethanol (Platts) Futures contracts, the equivalent of 350 contracts per MOC window

day (7,000 contracts / 20 trading days in typical month = 350). So long as ADM’s sales in the

MOC window each trading day in the month did not exceed nearly twice the maximum amount of

sales that had ever occurred during the MOC window (and far fewer than 40 deals were sold during

most MOC windows), ADM would profit from manipulation.

F.        The Mechanics of ADM’s Manipulation.

          91.   ADM saw the vulnerabilities described above and decided to capitalize on them. In

its simplest form, ADM’s scheme consisted of two steps that it repeated each month, starting


                                                25
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 26 of 57 - Page ID # 26




November 10, 2017. Since November 2017, ADM has repeatedly engaged in a practice of

aggressively hitting the lower-priced bids of ethanol buyers at the Argo Terminal during the MOC

window. ADM has also consistently shown aggressively priced offers so as to be the lowest seller

offer during the MOC window or to force a competitor to make an even more aggressive offer in

order to offload their ethanol inventory at the Argo Terminal. ADM intended both practices to

artificially depress the Chicago Benchmark Price calculated during the MOC window and they

have in fact resulted in artificially depressed Chicago Benchmark Prices on all or virtually all

trading days during the Relevant Period.

       92.     First, ADM placed huge bets in Chicago Ethanol Derivatives in each spot month

that the price of ethanol would decrease on an absolute basis (a “short position”) and on a spread

basis (a “short spread”). Second, during the spot month, ADM drove down the price of ethanol

during the MOC window to ensure that its short bets paid off.

       93.     ADM accomplished the downward manipulation of the Chicago Benchmark Price

via practices that were contrary to ADM’s non-manipulation economic interest and to MOC

pricing customs. ADM used the vulnerabilities at the Argo Terminal as a weapon in effectuating

the manipulation.

       94.     The Argo Terminal handles a number of products, including ethanol. It has storage

tanks and reports total storage capacity for all products of approximately 2.5 million barrels. 1 The

total capacity for ethanol storage is smaller (between 1 million and 1.2 million barrels), depending

on the space at the nearby, semi-fungible Kinder Morgan Stony Island terminal. 2 Among the


1
   Argo, IL Terminal, Kinder Morgan, Inc., https://www.kindermorgan.com/content/docs/
terminalbrochures/mw_argo.pdf.
2
 See Josh Pedrick, Argo terminal redirects ethanol trucks amid high Midwest stocks: sources,
S&P Global Platts, available at https://www.spglobal.com/platts/en/market-insights/latestnews/



                                                 26
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 27 of 57 - Page ID # 27




services provided at the Argo Terminal are loading and unloading barges from the Chicago

Sanitary and Ship Canal. It is common knowledge within the ethanol industry that the Argo

Terminal faces frequent challenges to manage large commodities shipments delivered by barge.

On average, the Argo Terminal can load approximately two barges per day (inbound and outbound

combined). Thus, large deliveries by barge hinder the Argo Terminal’s ability to move outbound

supply and process inbound supply in a timely manner.

       95.     Based on the Argo Terminal’s capacity constraints, a single participant in the

Chicago ethanol market can effectively control more ethanol than there is storage for at the Argo

Terminal with a position of just 1,200 contracts (1,200 contracts * 1,000 barrels/contract = 1.2

million barrels). This number of contracts is just larger than the spot-month-position limit in the

Chicago ethanol contract. However, as discussed further herein, market participants can hold more

than six times this limit—more than six times the Argo Terminal’s total storage capacity—

throughout the entire spot month (and far more in other months and for all but three days of the

spot month) and still comply with the exchange’s spot-month-position limit.

       96.     Beginning around November 2017, heavy inbound rail was moving through the

Argo Terminal and persisted through 2018, despite market conditions.

       97.     ADM has intentionally disrupted the proper functioning of the Argo Terminal by

sending a meaningful number of well-timed barges into the Terminal at or near the same time.

Ethanol-market participants are aware of the limited take-away capabilities of the Argo Terminal.

Nonetheless, market participants have expressed their opinion that, on at least one occasion in

November 2018, ADM nominated multiple barges to the Argo Terminal from the Gulf Coast



agriculture/112017-argo-terminal-redirects-ethanol-trucks-amid-high-midwest-stocks-sources
(noting that the “Argo and Stony Island terminals comprise Kinder Morgan’s fungible system”).



                                                27
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 28 of 57 - Page ID # 28




knowing that doing so would cripple the Terminal’s inbound and outbound supply capabilities and

force it to store ethanol in tanks, creating the appearance of excess supply and further downward

pressure on prices, which is precisely what occurred. In addition, ethanol in Gulf Coast locations

was trading at 10-cent premiums to Argo around this time. A reasonable producer would have sold

or even moved ethanol to the Gulf Coast to capture the premiums, but ADM did the opposite.

       98.     Between November 2017 and October 2019, ADM has accounted for more than

68% of the total volume of physical ethanol sales at the Argo Terminal in the MOC pricing

window. In the months of June 2018, December 2018, and June 2019, ADM accounted for more

than 85% of sales in the MOC pricing window while only buying on one occasion. In November

2018, ADM accounted for 94% of sales and 48.5 million gallons volume. During the Relevant

Period, ADM accounted for 100% of the sales volume during the closing window on 163 out of

the 487 trading days. In essence, since November 2017, ADM has been the sole seller at the Argo

Terminal 33% of the time. Even on days when ADM did not represent 100% of the selling volume,

its percentage of the total selling volume was still significant. ADM comprised at least 50% of the

selling volume during the closing window for almost three-quarters of the trading days during this

period. And its total selling volume in 2018 was seven times larger than the next largest seller at

the Argo Terminal.

       99.     Hitting bids at the opening of the MOC window (or aggressively hitting the bid in

general) has no rational economic basis other than manipulating downward the price of ethanol at

the Argo Terminal.

       100.    As a seller of ethanol, ADM had a primary interest in selling ethanol at the highest

price possible without losing sales to competitors and taking steps to move product where it was

most in need to achieve the best value. By targeting the Platts window and hitting bids immediately




                                                28
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 29 of 57 - Page ID # 29




or aggressively, ADM gave buyers little opportunity to adjust their bids on ethanol during the

MOC window upward. ADM also undercut offers of competing sellers in the MOC window by

more than was necessary to secure a given sale of ethanol within the MOC window. As a result,

ADM lost money—specifically, the money it would have received for physical ethanol sales

executed at higher prices that would have resulted from normal price negotiation in the MOC

window or selecting sales outside the MOC window.

       101.    ADM’s practice of aggressively “hitting the bid” and undercutting the current best

offer by more than was necessary during the MOC window can be seen in the daily activity

reported by Platts. Platts collects data on bids, offers, and trades at the Argo Terminal that occur

during the MOC window each trading day. An example of the data collected and reported by Platts

from the Argo Terminal is seen from the August 3, 2018 Biofuelscan report reproduced below.




       102.    This excerpted report shows ADM “hitting the bid” as the seller in all 5 trades that

occurred during that day’s MOC window at $1.4450 per gallon—dropping below its own

outstanding offer of $1.4475 per gallon and the best outstanding offer by Vitol at $1.4455 per


                                                29
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 30 of 57 - Page ID # 30




gallon. Rather than incentivizing Shell and Gunvor to “lift the offer” and come up to Vitol’s (or

even ADM’s) higher offer prices, ADM decided to leapfrog Vitol in order to “hit the bids” of the

two potential buyers at $1.4450, even though they were likely willing to pay more. This can be

analogized to a negotiation where two parties make opening demands/offers in anticipation of

meeting somewhere in the middle, but one party then simply decides to accept the other party’s

lowball opening offer that both parties should understand to be simply a starting position rather

than a reflection of true willingness to pay. By engaging in a more typical MOC window

negotiation process rather than “hitting the bid” on all five trades, ADM (acting in an economically

rational way, without manipulation factored in) might have raised the price on some or even all of

the 5 deals it sold to a level greater than $1.4450 (perhaps as high as $1.4455 or higher).

       103.    This data also shows the impact that ADM’s “hitting of the bid” had on the Platts

Chicago Benchmark Price for this day. On August 3, 2018, that price was $1.44525 per gallon, a

value reflective of the 5 trades at $1.4450 per gallon and the 2.5 points above the outstanding bid

($1.4450 per gallon by multiple buyers) and 2.5 points below the outstanding offer ($1.4455 per

gallon by Vitol) during the MOC. This price would have been higher had buyers in the MOC

window been forced to “lift the offer” to the $1.4455 per gallon price quoted by Vitol, rather than

by ADM hitting the lower $1.4450 per gallon bid on the 5 consummated trades.

       104.    In addition to “hitting the bid,” ADM has routinely been the lowest offer during the

window by a wide margin. For example, on January 12, 2018, ADM had an offer of $1.3075 per

gallon. The next best offer was Lansing at $1.33. The wide gap in comparable offers shows that

ADM had no interest in selling at the best market price, but rather was intent on selling well below

the market.




                                                 30
        8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 31 of 57 - Page ID # 31




       105.   ADM engaged in this uneconomic trading behavior throughout the Relevant

Period. Other examples include:

          a. On December 26, 2017, ADM made a pre-window offer of $1.29 per gallon after

              Louis Dreyfus offered $1.31 (the next best offer). ADM hit three bids at $1.285,

              $1.28, and $1.275 and then proceeded to lower its offer to $1.275. ADM

              consummated 7 trades in total at an average price of $1.274 average price while all

              other offers expired.

          b. On December 27, 2017, ADM made a pre-window offer of $1.2825 per gallon; the

              next best offers were Redwood and Koch at $1.295. ADM lowered offer to $1.28,

              which was then lifted. ADM then posted at $1.2825, which was lifted, and reposted

              at $1.2825, which was lifted again. ADM consummated three trades at an average

              price of $1.282, and all other offers expired.

          c. On January 3, 2018, ADM made a pre-window offer of $1.295 per gallon;

              Redwood, Lansing, and Mercuria had the next best offers at $1.31. ADM hit three

              $1.29 bids and worked down its offer to $1.29, which was then lifted. ADM

              consummated four deals at an average price of $1.29, and all other offers expired.

          d. On January 4, 2018, ADM made a pre-window offer of $1.28 per gallon; the next

              best offer was Lansing at $1.295. ADM hit four bids at $1.27, then three bids at

              $1.2675, and then lowered its offer to $1.2675, which was lifted. ADM

              consummated eight deals at an average price of $1.26875, and all other offers

              expired.

          e. On January 9, 2018, ADM made a pre-window offer of $1.265 per gallon; the next

              best offer is Mercuria at $1.28. ADM hit four bids at $1.26 and then proceeded to




                                                31
8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 32 of 57 - Page ID # 32




      lower its offer to $1.26, which was lifted, reposted at $1.26, and lifted again. ADM

      consummated six deals at an average price of $1.26, and all other offers expired.

 f. On January 12, 2018, ADM made a pre-window offer of $1.3075 per gallon; the

      next best offer was Lansing at $1.33. ADM consummated 8 trades (including two

      bid hits) at an average price of $1.3074, while all other offers expired.

 g. On August 24, 2018, ADM made a pre-window offer of $1.3125 per gallon; the

      next best offers were Trafigura and Mercuria at $1.33. ADM hit Shell’s bid of $1.31

      and then proceeded to have its $1.3125 offer lifted twice. All other offers expired.

 h. On November 27, 2018, ADM made a pre-window offer of $1.20 per gallon; the

      next best offer was Gunvor at $1.22. ADM hit a bid of $1.195 and then proceeded

      to lower its offer to $1.195, which was lifted, reposted, and lifted two more times.

      ADM then reposted and lowers offer to $1.1935, which was lifted. ADM ended the

      window session by hitting two bids at $1.193, and all other offers expired. ADM

      consummated seven trades at an average price of $1.1942.

 i.   On June 7, 2019: ADM made pre-window offers of $1.4825 and $1.485 per gallon.

      The only other offer was Eco-Energy at $1.50, which was subsequently withdrawn,

      leaving ADM with the only offers in the window. ADM lowered its offers to $1.48

      and $1.481 – both were lifted. ADM consummated two trades at an average price

      of $1.4805.

 j.   On June 28, 2019, ADM made a pre-window offer of $1.55 per gallon after

      Kempstar posted a $1.555 offer. ADM hit three bids at $1.5225, $1.5225, and $1.52

      and then proceeded to lower its offer to $1.52. ADM then hit a bid of $1.518 to end




                                        32
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 33 of 57 - Page ID # 33




                the window session. ADM consummated twelve trades at an average price of

                $1.519, while all other offers were withdrawn.

           k. On July 25, 2019, ADM made a pre-window offer of $1.4825 per gallon; the next

                best offer was Gunvor at $1.4925. ADM lowered its offer to $1.475, which was

                lifted. ADM reposted and lowered its offer to $1.474, which was lifted twice, then

                reposted and lowered its offers to $1.473, $1.4725 and $1.4725, which were all

                lifted. ADM also hit a $1.472 bid. ADM consummated six trades at an average

                price of $1.473, and all other offers expired.

           l.   On September 6, 2019, ADM posted a pre-window offer of $1.315 per gallon; the

                next best offer was Kempstar at $1.325. ADM worked its offer down to $1.308, but

                it was not lifted. Instead, ADM hit seven bids at $1.3075. All offers expired.

           m. On September 20, 2019, ADM posted a pre-window offer of $1.3875 per gallon;

                the next best offers were Harvestone and Gunvor at $1.40. ADM lowered its offer

                to $1.385, which was lifted for the only deal of the day. All other offers expired.

           n. On October 1, 2019, ADM made a pre-window offer of $1.70 per gallon after

                Gunvor posted an offer of $1.75 and Shell an offer of $1.72. All offers expired with

                no trades consummated.

           o. On October 9, 2019, ADM made a pre-window offer of $1.655 per gallon after

                Gunvor posted an offer of $1.68 offer. ADM proceeded to lower its offer to $1.648

                and hit a bid of $1.645 to end the window session.

       106.     ADM’s ethanol-selling practices are inconsistent with legitimate economic motives

for the additional reason that if an ethanol producer truly needed to offload excess ethanol supply,

it could do so through sales spread out over the course of the trading day, so as to reduce its




                                                  33
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 34 of 57 - Page ID # 34




potential impact on prices. Instead, ADM has focused its sales at the Argo Terminal during the 30-

minute closing window each day. ADM has represented 100% of the total sales volume during

that period on a regular basis for nearly a third of the trading days between November 2017 and

October 2019. The result of this effort has been to counteract any bullish pressure during the

closing window that might otherwise produce a higher average of high and low quotes—the basis

for the floating price assigned each day to the Chicago ethanol contract.

       107.    Given this concentrated activity, it is not surprising that potential market

participants have expressed concern about even entering the Chicago ethanol market. In a properly

functioning market, ADM’s influence would have eventually been offset by natural forces—for

example, pricing arbitrage or increased logistical costs (such as demurrage) to the counterparty.

ADM further appeared to have resisted efforts by others to purchase its product at a premium in

other markets and to have avoided selling its product through other channels, instead focusing

largely on the Argo terminal.

       108.    This manipulation is distorting price-discovery mechanisms, exposing current

market participants to artificial supply and demand forces, and discouraging prospective market

participants from entering the ethanol market. Moreover, the manipulation extends beyond the

Chicago market: ethanol prices in the Chicago market serve as a reference price for more than 70%

of physical-ethanol-pricing locations in the United States.

       109.    For example, ADM has used the futures market to demonstrate its ability to deliver

additional volumes into Chicago, including product from nearby ethanol plants. In September

2018, ADM registered all 579 ethanol contracts for delivery on CBOT (in the physically settled

Denatured Fuel Ethanol Futures contract), which was the most in the history of the contract at that

time. Commodity producers typically hedge against price decreases by establishing short futures




                                                34
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 35 of 57 - Page ID # 35




positions. But there rarely is an economic justification for a producer to register all of those

contracts for delivery. Such conduct signals to the market that there is excess supply and, thus, that

prices are too high.

        110.    ADM’s trading in the Chicago ethanol contract has also appeared to be

uneconomic. As a producer, ADM has an incentive to hedge its supply in a manner consistent with

its production schedule. For example, if ADM knows that it will produce 42,000 gallons of ethanol

each month (the equivalent of one Chicago ethanol contract) and that it needs six months of

coverage, ADM should sell one contract in each corresponding future month. However, ADM has

consistently sold most of its Chicago ethanol contracts at high liquidity points on the market curve

in 2018—weighted more toward the first several months—in order to exert more influence on

near-term prices. The need for such an outsized financial position is atypical of any rational ethanol

producer, which would only be looking to hedge the appropriate production. This strategy is

uneconomic by offsetting ADM’s production with a financial speculative position that far outsized

its hedging needs as a producer. In essence, to the extent that ADM’s hedging program makes any

sense financially, it is because it relies on continued, unnatural, and downward influence on futures

and cash prices—the ongoing manipulation.

        111.    ADM’s manipulation benefitted its short positions in the Chicago ethanol futures

market by allowing it to profitably roll the positions forward into later months and, on occasion,

offset the positions altogether at a profit.

        112.    This strategy of rolling forward short futures positions and offsetting some at a

profit can only work if the market is in a state of contango: if the “forward price of a futures




                                                 35
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 36 of 57 - Page ID # 36




contract is higher than the spot price.” 3 Ethanol derivatives have historically traded in normal

backwardation, or when the “spot price of a futures contract is higher than the forward price.”

ADM’s constant downward pressure on futures prices—for example, during 2018—has produced

this very result. The only purpose for ADM applying this pressure through its window sales was

to manipulate the pricing mechanism, thereby hurting other traders and physical sellers relying on

that pricing mechanism. This point is supported by ADM only selling ethanol in the MOC window

and then routinely buying ethanol outside of the window. The only purpose for the window sales

was to manipulate the window/pricing mechanism to benefit ADM’s financial position, thereby

impacting other producers’ physical ethanol sales priced off this pricing mechanism.

       113.    For example, ADM artificially depressed prices in the front-month Chicago ethanol

contract between June 1, 2018, and October 1, 2018, and this conduct also influenced prices

downward in later contract months: the November 2018 Chicago ethanol contract dropped from

$1.4975 per gallon to $1.3175; the December 2018 contract dropped from $1.4900 to $1.3350; the

Jan. 2019 contract dropped from $1.4775 to $1.3550; and the Feb. 2019 contract dropped from

$1.4825 to $1.3700.

       114.    As a result of these price changes in the Chicago ethanol contract, ADM has been

able to synthetically roll its short futures positions forward at a profit. In particular, ADM could

allow the prompt-month positions to cash-settle at artificially low prices and then sell later-month

futures at higher prices (to reestablish a hedge position). It could also offset its short futures




3
      What       is   Contango      and     Backwardation?,       CME    Group,      Inc., at
https://institute.cmegroup.com/courses/introduction-to-ferrous-metals/modules/what-is-
contango-and-backwardation. A market in “backwardation” is the opposite—the price of forward
month futures contracts is lower than the current spot price. Id.



                                                36
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 37 of 57 - Page ID # 37




positions altogether at a profit because prices had declined so dramatically since the positions were

first established.

        115.    As long as prices continue moving in this same pattern, ADM could continue

rolling its futures positions forward at a profit and continue benefitting from ongoing manipulation.

And if and when ADM decides to begin purchasing ethanol again (as it has done historically), it

will benefit through the ability to purchase significant amounts of physical ethanol at artificially

reduced prices, once again exposing market participants to severe changes in supply and demand

and discouraging others from entering the market altogether.

G.      Evidence Indicating That ADM Engaged in Manipulation

        116.    Ample evidence indicates that ADM has in fact manipulated both the Chicago

Benchmark Price and the values of Chicago Ethanol Derivatives during the Relevant Period.

        117.    In 2016 and 2017, the falling price of ethanol in the U.S. was squeezing or

eliminating the profit margins of ethanol producers, causing them to idle plants or consider exiting

the business altogether. Indeed, ADM attempted to sell three of its dry mill ethanol facilities (in

Columbus, Nebraska; Cedar Rapids, Iowa; and Peoria, Illinois) beginning in 2016, but it did not

obtain adequate bids to justify their sale. Nevertheless, until November 2017, ADM had

consistently been one of the largest buyers of ethanol at the Argo Terminal, including during the

price-setting MOC window.

        118.    Starting shortly before November 2017 and continuing thereafter, ADM began to

amass huge short positions in Chicago Ethanol Derivatives. These huge positions represented a

significant departure from ADM’s previous hedging activities. In various months during the

Relevant Period, ADM acquired as many as 6,000-7,000 Chicago Ethanol (Platts) Futures

contracts within the spot month—positions that were over twice as large as ADM’s monthly




                                                 37
           8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 38 of 57 - Page ID # 38




production capacity, and represented 50% or more of the open interest in the relevant contract

month.

          119.   Also starting in November 2017 and continuing thereafter, ADM suddenly shifted

from being a frequent buyer of ethanol at Argo, including during the MOC window, to being one

of the largest sellers—even as ethanol prices continued to decline. By 2018, ADM accounted for

roughly 70% of all ethanol sold at the terminal, and roughly 90% of sales during the price-setting

MOC window. In the month of November 2018, ADM sold 95% of the ethanol volume that traded

during the price-setting MOC window.

          120.   The shift toward ADM becoming the largest seller of ethanol at the Argo Terminal

during the MOC window occurred even as ADM’s competitors (including Green Plains) cut

production runs, shut down or idled plants, or sold ethanol plants due to slumping ethanol prices

and margins.

          121.   In October 2017, when ADM was the buyer in 32% of the Argo Terminal

transactions during the MOC window, the settlement price of the Chicago Ethanol (Platts) Futures

contract (which averages the Chicago Benchmark Prices across the entire month) was $1.425 per

gallon.

          122.   But in 15 of the following 21 months—when ADM was the dominant seller during

the MOC window—the Chicago Ethanol (Platts) Futures contract settled at prices below the

$1.425 per gallon level of October 2017:




                                                38
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 39 of 57 - Page ID # 39




                       Month          Monthly Volume        Settlement Price
                       Oct-17              131,831               1.425
                       Nov-17              109,511               1.4045
                       Dec-17               95,604               1.2965
                        Jan-18             123,178               1.3045
                       Feb-18               96,516               1.4423
                       Mar-18              111,301               1.4589
                       Apr-18              105,967               1.4635
                       May-18              105,619                1.46
                        Jun-18              82,702               1.4123
                        Jul-18              66,953               1.4233
                       Aug-18              111,631               1.3561
                       Sep-18               85,728               1.2782
                       Oct-18               77,796               1.2806
                       Nov-18               87,007               1.2357
                       Dec-18               79,017               1.2129
                        Jan-19             101,333               1.2644
                       Feb-19               92,092               1.3321
                       Mar-19              131,299               1.3589
                       Apr-19              110,149               1.3205
                       May-19              121,567               1.3706
                       June-19              96,843               1.5448
                       July-19              96,231               1.4953

       123.    ADM took the economically irrational approach of buying at the Argo Terminal

when prices and margins were higher (pre-November 2017), and shifting toward becoming a

massive seller (and remained one) right as prices and margins declined, including in December

2018 when the Chicago Benchmark Price hit 15-year lows. This is strong evidence both of ADM

having actually engaged in manipulation and of its manipulation having achieved the desired price-

depressing effect.

       124.    ADM’s aggressive selling of ethanol during the MOC window is also economically

irrational in the context of its own ethanol purchases at the Argo Terminal during the Relevant

Period. In an effort to drive down the Chicago Benchmark Price, ADM frequently sold more

ethanol during the MOC window than it could physically deliver. As a result, ADM had to buy


                                               39
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 40 of 57 - Page ID # 40




ethanol at the Argo Terminal to meet its contracted obligations. ADM routinely did so toward the

end of the trading month, at prices that were higher than the prices it had sold ethanol for earlier

in the month.

       125.     Notably, in the Relevant Period, ADM only bought ethanol in the window one time,

on May 24, 2019. ADM has only had 15 active bids (compared to 2,147 active offers) in the

window during this period. But the MOC window is likely where ADM would have found the

most competitive price, thanks to the public and ostensibly competitive bidding process that was

supposed to take place in those 30 minutes. Instead, ADM made all of its physical ethanol

purchases outside of the MOC window, thereby avoiding having its own purchases increase the

Chicago Benchmark Price and harm ADM’s ethanol derivatives positions.

       126.     As further evidence of ADM’s manipulation, pricing data from the Relevant Period

demonstrates that ADM could have received significantly higher prices and profits for its ethanol

at other terminals or directly from other potential buyers, even after factoring in differences in

transportation costs.

       127.     An analysis of Bloomberg pricing data also supports the inference that ADM began

its manipulation scheme on or around November 2017. In the 17 months between June 1, 2016

and October 31, 2017, the average differential in price between the Argo Terminal and the other

three terminals was roughly 4.9 to 15.5 cents per gallon. This means that, on average, from June

1, 2016 to October 31, 2017, an ethanol producer could have received between 4.9 and 15.5 cents

more by selling their ethanol at New York Harbor/Gulf Coast/West Coast than at Argo (with 4.9

cents representing the additional price at the terminal closest in price to Argo, and 15.5 cents

representing the additional price at the terminal highest in price compared to Argo).




                                                40
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 41 of 57 - Page ID # 41




       128.    The existence of some persistent price differential between Argo and these other

terminals is to be expected. It is easier and cheaper to transport ethanol to the Argo Terminal (via

barge, railcar, or truck) than to these other major terminals because ethanol is predominantly

produced in the Midwest. The persistent differential between the Argo Terminal and the other

terminals thus roughly reflected the increased transport costs (and the risk to price changes during

transit) involved in shipping ethanol to these other terminals.

       129.    But beginning in November 2017 and continuing through at least March 30, 2019,

the pre-existing differential suddenly and persistently increased to between 10.4 and 22.1 cents per

gallon. There was no corresponding sudden and persistent increase in transport costs that could

explain the increase of this inter-terminal price differential. Accordingly, it is reasonable to infer

that, since November 2017, the Argo Terminal price has been artificially depressed by at least 5

cents per gallon, and during some periods significantly more. An econometric analysis will

establish that it was ADM’s manipulation that caused this sudden and persistent increase in the

inter-terminal price differential, as opposed to other factors. The table below provides some data-

points on the differential pre- and post-November 2017.




                                                 41
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 42 of 57 - Page ID # 42




                                Pre-Manipulation                    Manipulation Period
                             June 1, 2016-October 31,          November 1, 2017-March 31, 2019
                                       2017
 Difference in Price       4.94 cents per gallon                  15.48 cents per gallon (average)
 Per Gallon for
 Ethanol Between            (average) 5 cents per gallon           15.5 cents per gallon (median)
 Argo Terminal          10 cents per gallon (maximum—             22 cents per gallon (maximum—
 and the Terminal                    July 21, 2017)                      October 9, 2017)
 with the Next-
 Price
 Difference in Price      10.44 cents per gallon                  22.09 cents per gallon
 Per Gallon for
 Ethanol Between            (average) 10 cents per gallon           (average) 21 cents per gallon
 Argo Terminal           18.5 cents per gallon (maximum—        43.75 cents per gallon
 and the Terminal                March 27, 2019)                        (maximum—August 21,
 with the Highest                                                       2018)
 Price

       130.    To put it another way, assuming that the 4.9 to 15.5 cents per gallon differential

from June 1, 2016 to October 31, 2017 represents the average additional transport costs to ship to

these other terminals, and those costs did not increase, then ADM could have sold its ethanol for

at least 5 cents per gallon more at these other terminals than it received at the Argo Terminal (even

after factoring in transport costs) during the Relevant Period after November 1, 2017.

       131.    Indeed, while the “average” differential between the Argo price and the terminal

with the next-lowest price between June 1, 2016 and October 31, 2017 had been 4.9 cents per

gallon, the same differential never fell below that amount after November 1, 2017. The average

monthly differential between the Argo Terminal price and the prices at the other major terminals

thus persistently increased after November 2017 on an ongoing basis as a result of ADM’s

manipulation scheme.




                                                   42
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 43 of 57 - Page ID # 43




       132.    Had ADM been acting in an economically rational manner and not engaging in

intentional manipulation, it would have sought the highest available price (factoring in the costs

of transport) for its physical ethanol sales. During the Relevant Period, the highest available price

was not at the Argo Terminal during the MOC window, but rather at other terminals such as New

York Harbor, Gulf Coast, West Coast, and Rule 11 as the data above demonstrates, or from other

non-terminal buyers in the market.

       133.    The reactions of other sophisticated participants in the ethanol derivatives market

to the anomalous pricing coming out of the Argo Terminal post-November 2017 also provides

strong evidence of ADM’s manipulation scheme. Various news stories and industry chatter

indicated that some ethanol market participants suspected that ADM was accumulating large short




                                                 43
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 44 of 57 - Page ID # 44




positions in Chicago Ethanol Derivatives while engaging in unprecedented and irrational selling

activity during the MOC window.

       134.    For instance, on September 12, 2018, Reuters journalist Jarrett Renshaw reported

and tweeted that ADM “ramps up ethanol sales in Chicago, irking rivals,” noting that ADM had

“accounted for roughly 61 percent of the 9.5 million ethanol barrels sold at [the Argo Terminal]

between November [2017] and August [2018],” and that “heavy selling by ADM has led traders

who have lost money on the slumping ethanol market to complain to S&P Global Platts.”4

       135.    Renshaw also reported on the same day that “[o]n the Chicago Board of Trade,

ADM registered all 579 ethanol contracts [the CME’s Ethanol Futures Contract, EH] for delivery

as of Tuesday, each contract representing 29,000 gallons—or enough for about one rail tanker

car— the most in the history of the contract, according to CME Group data.”5

       136.    ADM’s anomalous pricing and trading behavior at the Argo Terminal after

November 2017 led various market participants to complain to Platts about the potential

manipulation of the Chicago Benchmark Price. In response to those complaints, Platts paid for and

hosted a July 2018 meeting at its offices located at 111 Bagby Street in Houston, Texas, and invited

major ethanol producers, brokers, and other stakeholders. Among the approximately 40

participants in the July 2018 meeting were Adam Kuffel of ADM; Sophie Byron and Ian Dudden

of Platts; and representatives from Green Plains, as well as POET, Shell, Trafigura, Vitol, CCI,




4
       https://twitter.com/JarrettRenshaw/status/1039971701763829761;     https://twitter.com/
JarrettRenshaw/status/1039971344077795328; https://www.reuters.com/article/us-usa-ethanol-
adm/commodities-giant-adm-ramps-up-ethanol- sales-in-chicago-irking-rivals-idUSKCN1LS303
5
    https://twitter.com/JarrettRenshaw/status/1039973948451168256; https://www.reuters.com/
article/us-usa-ethanol-adm/commodities-giant-adm-ramps-up-ethanol-sales-in-chicago-irking-
rivals-idUSKCN1LS303



                                                44
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 45 of 57 - Page ID # 45




Biourja, Eco-Energy, Mercuria, and Marquis Energy. The CME also sent a senior official—Vish

Subramanian, CME Group’s Director of Energy Products—to attend the July 2018 meeting.

        137.    At the meeting, Platts solicited comments from attendees on its methodology for

calculating the Chicago Benchmark Price during the MOC window, whether any changes should

be implemented in the methodology, and if so, why. In response, some participants pointed to

ADM’s aggressive selling and hitting the bid during the MOC window as evidence that the

benchmark price could be unduly influenced by an aggressive seller.

        138.    ADM’s representative Adam Kuffel did not directly address the implication that

ADM might be having an outsized impact on the Chicago Benchmark Price. Kuffel instead voiced

ADM’s opposition to an effort by some participants to decrease the ITT deliverable time for

ethanol for the MOC window from the current 5 to 15 days forward to just 2 to 10 days forward.

Notably, a reduction in the ITT deliverable time would constrain ADM’s ability to manipulate the

MOC window through aggressive selling of ethanol beyond what ADM could physically deliver.

Specifically, ADM would have fewer days to find and buy ethanol outside the MOC window to

satisfy all of its delivery obligations.

        139.    At the end of the meeting, Platts promised to consider recommendations from all

participants, but said it would not be able to change anything before the beginning of 2019. Platts

did not adequately address the volume of physical ethanol traded by each participant in the market.

More specifically, although Platts noted that there were several sellers of physical ethanol at the

Argo Terminal, Platts did not adequately address the fact that ADM accounted for the vast majority

of sales, especially during the 30-minute closing window. And Platts did not sufficiently study the

Argo Terminal’s inbound and outbound capabilities and how those capabilities could be affected

by large deliveries through barge.




                                                45
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 46 of 57 - Page ID # 46




       140.    Realizing that the Platts methodology was not being changed, Platts’ competitor

Argus Media saw an opportunity to lobby ethanol stakeholders and the CME to create an

alternative to the susceptible-to-manipulation Platts window, based on either an average price

throughout the whole day of transactions at the Argo Terminal, or using the so-called “Rule 11”

calculation of prices at a railway switch near Chicago where buyers take railcars from sellers and

return them after emptying.

       141.    Argus invited the CME and other ethanol market participants to a meeting in

November 2018 at a hotel in Houston to discuss whether there was demand for a new ethanol

derivative product that could generate sufficient liquidity and could not be manipulated by ADM.

Argus specifically did not invite ADM to this meeting.

       142.    Participants at this meeting included representatives from Green Plains, as well as

POET, Trafigura, Eco-Energy, CCI, Mercuria, and Biourja. The CME again sent Vish

Subramanian to attend on its behalf. Despite not being invited, Adam Kuffel of ADM nonetheless

attended the November 2018 meeting.

       143.    At this meeting, Kuffel expressed his opinion that the market was functioning

effectively and that ADM saw no reason to change the status quo. Jordan Fife of Biourja asked

Kuffel why, if ADM thought the ethanol market was healthy, it brought in railcars to the Argo

Terminal against “arbs” (i.e., at lower prices than they could have received via arbitrage at other

terminals or from other buyers) in April/May 2018.

       144.    Kuffel responded that he was “not at liberty to discuss ADM’s strategies in this

venue”—which did not explain ADM’s otherwise irrational sale practices at the Argo Terminal.




                                                46
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 47 of 57 - Page ID # 47




H.     The Impact of ADM’s Manipulation on Physical Sales of Ethanol.

       145.    ADM knew that its unlawful, manipulative actions to lower the Chicago

Benchmark Price, which were undertaken to secure improper market advantages, harmed other

participants in the physical ethanol market.

       146.    ADM’s manipulation caused all physical sales of ethanol by Green Plains and other

ethanol producers that were tied to the Chicago Benchmark Price to occur at a lower price than

they would have in the absence of such manipulation.

       147.    Market participants rely on the Chicago Benchmark Price to be “fair” and

undistorted by manipulation. ADM manipulated this benchmark and thereby lowered the prices at

which Green Plains and other ethanol producers sold ethanol under contracts that were negotiated

with a justifiable expectation that the Chicago Benchmark Price would not be manipulated.

       148.    ADM manipulated the Chicago Benchmark Price to distort the market signals that

suppliers, customers, and all other participants and stakeholders rely upon to make rational

decisions about ethanol values. Prices incentivize behavior, and ADM engaged in uneconomic

behavior that resulted in uneconomic outcomes to the detriment of Green Plains and the other

members of the proposed Class when it manipulated the Chicago Benchmark Price. Because of

the link to vital agriculture and energy sectors of the economy, regulators and policymakers also

monitor and react to ethanol prices. Wrong ethanol prices—wrong because ADM manipulated

them downward—can lead to wrong policies.

       149.    The harmful effect of ADM’s conduct on Green Plains and the other members of

the proposed Class was both foreseeable and probable. The CME recognizes that many entities

use the CME’s products for pricing benchmarks and fair value and, therefore, manipulated markets




                                               47
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 48 of 57 - Page ID # 48




damage a broad spectrum of users—not just those holding the instrument itself. 6 Further, it is well

known in the industry that prices from the MOC window activity at the Argo terminal are used as

the benchmark for physical ethanol contracts across the country, pricing over 70% of all physical

ethanol, and are also used in international contracts. 7

       150.    ADM therefore knew that its manipulation of the ethanol market would drive down

the Chicago Benchmark Price and the price that Green Plains and the other members of the

proposed Class received for ethanol under sales contracts, thereby denying Green Plains and the

other members of the proposed Class a level playing field and causing financial adversity.

I.     ADM’s Senior Executives Knew about the Manipulation Scheme.

       151.    The manipulation scheme was not the product of two rogue employees in ADM’s

ethanol division. They implemented their scheme with the knowledge of senior ADM officials,

who were aware that the ethanol division was earning outsized profits from large short positions

in Chicago Ethanol Derivatives as a result of ADM’s aggressive selling activity during the MOC

window at the Argo Terminal.

       152.    ADM’s ethanol division routinely generated reports on its operations and its

profits/losses for senior ADM officials, who in turn aggregated the reports into company financial

reports for disclosure to ADM’s investors. These reports kept senior ADM officials updated on




6
    See CME Group, Corn and Soybean Delivery Terms, at 2, available at
https://www.cmegroup.com/education/files/corn-soybean-delivery-terms.pdf (“An effective
delivery system for the Chicago Board of Trade’s Corn and Soybean futures contracts is a critical
issue for market users throughout the United States and the world. The contracts are universally
recognized for providing an accurate price benchmark and effective risk management tools for a
broad spectrum of users.”).
7
 See Jarrett Renshaw, Kinder Morgan to Expand Chicago Ethanol Hub to Calm Glut Concerns,
available at https://ca.reuters.com/article/idUSKCN1Q91G6.



                                                  48
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 49 of 57 - Page ID # 49




the ethanol division’s performance and aware that the division was generating outsized trading

profits despite historically low ethanol margins.

       153.    Indeed, senior ADM officials publicly acknowledged the success of the

manipulation scheme, though they couched it in euphemism. In an ADM earnings call on

November 6, 2018 reporting on the third quarter of 2018—a time of extremely low ethanol margins

during which ADM was aggressively manipulating the Chicago Benchmark Price downward—

ADM Executive Vice President and Chief Financial Officer Ray Guy Young reported (discussing

the slide below) that ADM’s bioproducts team (which included the ethanol group) “did a good job

managing risk in [an] extremely weak ethanol industry margin environment.” ADM’s 10-Q from

the third quarter of 2018 reported bioproducts had earned a $43 million operating profit, even as

ADM’s ethanol producer competitors were suffering losses because of this “extremely weak

ethanol industry margin environment.”




       154.    ADM’s 2018 10-K filing likewise implicitly acknowledged the success of the

manipulation scheme. For instance, ADM stated that for 2018 compared to 2017, “[b]ioproducts

results were down as near record industry fuel ethanol inventories pressured margins and


                                                49
            8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 50 of 57 - Page ID # 50




production issues in the Decatur, IL corn complex increased costs, partially offset by effective

ethanol risk management.” 8 In the same filing, discussing 2017 performance compared to 2016,

ADM noted that “[b]ioproducts profit increased due to higher trading results partially offset by

slightly lower ethanol margins.” 9

          155.   On information and belief, the “effective ethanol risk management” and “higher

trading results” in 2017 and 2018 referenced in ADM’s 2018 10-K refer to the manipulative

scheme discussed in this complaint, and reflect the fact that senior ADM officials, such as those

involved in preparing ADM’s annual report, were made aware by Ray Bradbury and Adam Kuffel

of the manipulative scheme and its impact on the bioproducts division’s profit.

                                CLASS ACTION ALLEGATIONS

          156.   Plaintiffs seek to represent and certify the following Class under Federal Rules of

Civil Procedure 23(a) and 23(b)(3):

          All persons who sold ethanol after November 1, 2017 at prices that were determined
          in reliance upon the Chicago Ethanol (Platts) Futures (CME symbol: CU), Chicago
          Ethanol (Platts) Average Price Options (CME symbol: CVR), the CME’s Ethanol
          Futures Contracts (CME symbol: EH), any OPIS price assessments, any Platts price
          assessments, the Chicago Benchmark price, and any other pricing benchmarks
          determined by or impacted by Platts Chicago Terminal ethanol assessments, and
          were damaged as a result of the decrease in the Chicago Ethanol (Terminal) price
          caused by ADM’s trading activity at the Argo Terminal.

          157.   Excluded from the Class are: ADM; the officers, directors, or employees of ADM;

any entity in which ADM has a controlling interest; any affiliate, legal representative, heir, or

assign of ADM and any person acting on their behalf. Also excluded from the Class are any judicial




8
    ADM 2018 Form 10-K (filed Feb. 19, 2019) at 33.
9
    Id. at 40.




                                                 50
          8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 51 of 57 - Page ID # 51




officers presiding over this action and the members of their immediate families and judicial staff,

as well as any juror assigned to this action. 10

         158.   The Class is readily ascertainable based on records and transaction data in the

possession of CME, ADM, Plaintiffs, and the other members of the proposed Class.

         159.   There are potentially hundreds if not thousands of geographically dispersed

members of the proposed Class, making joinder impracticable.

         160.   Plaintiffs’ claims are typical of the claims of the other members of the proposed

Class. Plaintiffs and the other members of the proposed Class sustained damages arising out of

ADM’s manipulation in violation of the CEA. The damages and injuries of each member of the

proposed Class were directly caused by ADM’s wrongful conduct. ADM’s defenses with respect

to Plaintiffs’ claims, if any, are typical of defenses to the claims of all members of the proposed

Class.

         161.   There are questions of law and fact common to the Class, including, but not limited

to, the following:

            •   whether ADM manipulated Chicago Benchmark Prices or the prices of Chicago
                Ethanol Derivatives;

            •   whether ADM’s conduct constitutes manipulation under the CEA;

            •   whether ADM’s conduct constitutes tortious interference with contracts for the
                physical sale of ethanol;

            •   whether ADM’s conduct was willful and intentional;

            •   the appropriate class-wide measure of damages, including whether members of the
                proposed Class are entitled to additional punitive or exemplary damages equal to
                two times the amount of their actual damages under the CEA; and


10
   Plaintiffs reserve the right to narrow or otherwise amend the above Class definition before they
file their motion for class certification, including based on discovery obtained from ADM or non-
parties.



                                                   51
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 52 of 57 - Page ID # 52




           •   the appropriate injunctive and other equitable relief for the proposed Class.

       162.    These common questions of law and fact predominate over any questions affecting

only individual members of the proposed Class.

       163.    Plaintiffs will fairly and adequately protect the interests of the other members of

the proposed Class. Plaintiffs’ interests are aligned with, and not antagonistic to, those of the other

members of the proposed Class, and they have retained counsel competent and experienced in the

prosecution of class actions and financial litigation to represent them and the other members of the

proposed Class.

       164.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The prosecution of separate actions by individual members of the

proposed Class would impose heavy burdens on the courts, ADM, and relevant non-parties, and

would create a risk of inconsistent or varying adjudications. A class action, on the other hand,

would achieve substantial economies of time, effort, and expense, and would assure uniformity of

decision as to persons similarly situated without sacrificing procedural fairness or bringing about

other undesirable results. Absent a class action, it would not be feasible for the vast majority of

members of the proposed Class to seek redress for the violations of law alleged herein.

                                     CLAIMS FOR RELIEF

        COUNT ONE—Manipulation in Violation of the Commodity Exchange Act

       165.    Plaintiffs repeat and reallege paragraphs 1-149 as if fully set forth herein.

       166.    Plaintiffs bring this Count individually and on behalf of the other members of the

proposed Class.

       167.    ADM specifically intended to and did manipulate the prices of the following

commodities and futures in violation of the CEA, 7 U.S.C. § 1 et seq.: (1) ethanol sold at the Argo

Terminal; (2) the Chicago Ethanol (Terminal) price calculated based on trading activity during the


                                                  52
          8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 53 of 57 - Page ID # 53




MOC window at the Argo Terminal; (3) the Chicago Ethanol (Platts) Future (CU) traded on

NYMEX; (4) the Chicago Ethanol (Platts) Average Price Options Contract (CVR) traded on

NYMEX; and (5) the Ethanol Futures Contracts (EH) traded on CBOT.

         168.   ADM possessed the ability to influence the Chicago Ethanol (Terminal) price (and

thus the settlement/price of the aforementioned Chicago Ethanol Derivatives contracts linked to

that price). ADM successfully created artificial Chicago Ethanol (Terminal) prices by selling

ethanol during the price-setting MOC window at prices that were below what ADM could have

received at other available terminals or in privately negotiated sales, below what ADM could have

realized by negotiating during the MOC window, and at times below ADM’s own variable costs

of production. ADM did so in order to benefit positions ADM had taken in the aforementioned

Chicago Ethanol Derivatives that were priced/settled based on the Chicago Ethanol (Terminal)

price.

         169.   ADM’s manipulative conduct and trading activity alleged herein constituted

manipulation of the Chicago Ethanol (Terminal) price used to settle/price the aforementioned

Chicago Ethanol Derivatives between November 2017 and the present, in violation of the CEA, 7

U.S.C. §§ 6b(a), 6c(a), 9(1), 9(3), 13(a)(2), and 25(a), as well as 17 C.F.R. § 180.2.

         170.   As a direct result of ADM’s unlawful conduct, Plaintiffs and the other members of

the Class suffered actual damages and injury in fact due to losses they incurred when selling

physical ethanol at prices that were determined in reliance upon the aforementioned Argo Terminal

between November 2017 and the present, to which Plaintiffs and the other Class members would

not have been subject but for ADM’s unlawful conduct alleged herein.




                                                 53
          8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 54 of 57 - Page ID # 54




         171.    Because ADM’s conduct was willful and intentional, Plaintiffs and the other

members of the proposed Class are entitled to additional punitive or exemplary damages equal to

no more than two times their actual damages for the violations of the CEA alleged herein.

                COUNT TWO—Tortious Interference with Contractual Relations

         172.    Plaintiffs repeat and reallege paragraphs 1-149 as if fully set forth herein.

         173.    Plaintiffs bring this Count individually and on behalf of the other members of the

Class.

         174.    Plaintiffs and the Class had valid contractual relationships that were tied to OPIS,

Platts, CU, the Chicago Benchmark, and other pricing benchmarks determined by or impacted by

Platts Chicago Terminal ethanol assessments (collectively, the “Pricing Benchmarks”) that were

affected by ADM’s unlawful manipulation.

         175.    ADM was aware of these valid contractual relationships of Plaintiffs and the Class

that were tied to the Pricing Benchmarks.

         176.    ADM, through its unlawful manipulation, intentionally interfered with these valid

contractual relationships of Plaintiffs and the Class that were tied to the Pricing Benchmarks.

         177.    ADM knew that its unlawful, manipulative actions to lower the Pricing

Benchmarks, which were undertaken to secure improper market advantages, came at the expense

of other market participants. ADM intended to lower prices in the spot market (OPIS and Platts)

to lower prices in the futures market (CU), and ADM expected to recover losses from its OPIS and

Platts sales through its positions in the derivatives market. ADM knew that it would take losses in

the spot physical markets that it would more than recover in the derivatives market.

         178.    ADM caused the contractual relations of Plaintiffs and the Class that were tied to

the Pricing Benchmarks to be less profitable, which made their performance more expensive.




                                                   54
         8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 55 of 57 - Page ID # 55




        179.    Market participants rely on the Pricing Benchmarks to be “fair,” not manipulated.

ADM manipulated these indices and thereby lowered the prices at which Plaintiffs and the Class

sold ethanol under contracts that market participants negotiated with a justifiable expectation that

the indices would not be manipulated. ADM manipulated the Pricing Benchmarks to distort the

market signals that suppliers, customers, and all other participants and stakeholders rely upon to

make rational decisions about ethanol.

        180.    The harmful effect of ADM’s conduct on Plaintiffs and the Class was both

foreseeable and probable. The CME recognizes that many entities use CME’s products for pricing

benchmarks and fair value and, therefore, manipulated markets damage a broad spectrum of

users—not just those holding the instrument itself. 11 Further, it is well known in the industry that

prices at the Argo terminal are used as the benchmark for deals across the country and are also

used in international contracts. 12

        181.    ADM therefore knew that its manipulation of the ethanol market would drive down

the Pricing Benchmarks that determined what Plaintiffs and the Class received for ethanol under

sales contracts, thereby denying Plaintiffs and the Class an economic advantage by causing its

performance to be more expensive or burdensome.

        182.    ADM’s conduct was unjustified.




11
     See CME Group, Corn and Soybean Delivery Terms, at 2, available at
https://www.cmegroup.com/education/files/corn-soybean-delivery-terms.pdf (“An effective
delivery system for the Chicago Board of Trade’s Corn and Soybean futures contracts is a critical
issue for market users throughout the United States and the world. The contracts are universally
recognized for providing an accurate price benchmark and effective risk management tools for a
broad spectrum of users.”).
12
  See Jarrett Renshaw, Kinder Morgan to Expand Chicago Ethanol Hub to Calm Glut Concerns,
available at https://ca.reuters.com/article/idUSKCN1Q91G6.



                                                 55
           8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 56 of 57 - Page ID # 56




       183.     As a direct and proximate result of ADM’s intentional interference, Plaintiffs and

the Class have suffered damages, including, without limitation, one or more of the following: lost

profits, a diminishment in future earning capacity, emotional distress, reputational harm,

impairment of business relationships, and consequential losses.

       184.     ADM should be subject to punitive damages because its actions were unlawful,

oppressive, and malicious.

                                    REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of the other members of the proposed

Class, respectfully request that the Court enter judgment in their favor and against ADM as

follows:

                a.     Declaring that this action is a proper class action, certifying the Class as

       requested herein, designating Plaintiffs as Class Representatives, and appointing Plaintiffs’

       attorneys as Class Counsel;

                b.     Ordering ADM to pay actual, statutory, punitive and exemplary damages,

       and restitution to Plaintiffs and the other members of the proposed Class, as allowable by

       law;

                c.     Ordering ADM to pay both pre- and post-judgment interest on any amounts

       awarded;

                d.     Enjoining ADM from continuing the misconduct alleged in this Complaint

       and issuing any other appropriate injunctive and other equitable relief against ADM;

                e.     Ordering ADM to pay attorneys’ fees and costs of suit; and

                f.     Ordering such other and further relief as may be just and proper.

                                         JURY DEMAND

       185.     Plaintiffs hereby demand a trial by jury on all issues so triable.


                                                  56
        8:20-cv-00279 Doc # 1 Filed: 07/14/20 Page 57 of 57 - Page ID # 57




Dated: July 14, 2020                 /s David A. Domina
                                     David A. Domina #11043NE
                                     DOMINA LAW GROUP PC LLO
                                     2425 South 144th Street
                                     Omaha, Nebraska 68144
                                     Tel.: (402) 493-4100
                                     ddomina@dominalaw.com

                                     Adam J. Levitt
                                     John E. Tangren
                                     Mark S. Hamill
                                     DICELLO LEVITT GUTZLER LLC
                                     Ten North Dearborn Street, Sixth Floor
                                     Chicago, Illinois 60602
                                     Tel.: (312) 214-7900
                                     alevitt@dicellolevitt.com
                                     jtangren@dicellolevitt.com
                                     mhamill@dicellolevitt.com

                                     Greg G. Gutzler
                                     DICELLO LEVITT GUTZLER LLC
                                     444 Madison Avenue, Fourth Floor
                                     New York, New York 11022
                                     Tel.: (646) 933-1000
                                     ggutzler@dicellolevitt.com

                                     Counsel for Plaintiff and the Proposed Class




                                        57
